DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 09/10/20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bik et al. (US 2012/0213665 A1).
Regarding claim 1, Bik et al. discloses an antimicrobial treatment system (Fig.5; Fig. 11-12; and [0024-0039]) comprising:
a user (Fig.5; Fig. 11-12; and [0024-0039]) interface (UI) for receiving an operator via the antimicrobial treatment system;
An antimicrobial agent supply (Fig.5; Fig. 11-12; and [0024-0039]) providing an antimicrobial agent to a supply output;
A reservoir (Fig.5; Fig. 11-12; and [0024-0039]) connected to the antimicrobial agent supply output and comprising a reservoir output;
A pump (Fig.5; Fig. 11-12; and [0024-0039]) connected to the reservoir output;
A sensor (Fig.5; Fig. 11-12; and [0024-0039]), wherein the sensor detects an operational parameter of the antimicrobial treatment system; and
 An electronics control module (Fig.5; Fig. 11-12; and [0024-0039]) connected to the user interface and thee sensor wherein the electronics control module modifies a control parameter of one or more components of the antimicrobial treatment system in response to at least one of: (i) the received operator input; and (ii) the detected operational parameter of the antimicrobial treatment system.
Regarding claims 2 and 7, the user interface (Fig.5; Fig. 11-12; and [0024-0039]) in the Bik et al. is capable of being configured as a remote interface.
Regarding claim 3, Bik et al. discloses that the antimicrobial agent supply comprises a leak proof container (Fig.5; Fig. 11-12; and [0024-0039]), and the antimicrobial agent comprises a high ton metallic concentrate.
Regarding claim 4, Bik et al. discloses that the detected operational parameter (Fig.5; Fig. 11-12; and [0024-0039]) comprises an operational error in the antimicrobial treatment system.
Regarding claim 5, Bik et al. discloses that the modified contra! parameter comprises an alarm (Fig.5; Fig. 11-12; and [0024-0039]) signaled by the antimicrobial treatment system.
Regarding claim 6, Bik et al. discloses that the signaled alarm is displayed via the user interface (Fig.5; Fig. 11-12; and [0024-0039]) of the antimicrobial treatment system.
Regarding claim 8, Bik et al. discloses that the modified control parameter comprises an operational correction (Fig.5; Fig. 11-12; and [0024-0039]) by the antimicrobial treatment system.
Regarding claim 9, Bik et al. discloses that the modified control parameter comprises a system deactivation (Fig.5; Fig. 11-12; and [0024-0039]) by the antimicrobial treatment system.
Regarding claim 10, Bik et al. discloses that the modified control parameter (Fig.5; Fig. 11-12; and [0024-0039]) comprises emptying one or more of the components of the antimicrobial treatment system.
Regarding claim 11, Bik et al. discloses that the modified. control parameter (Fig.5; Fig. 11-12; and [0024-0039]) comprises flushing one or more of the components of the antimicrobial treatment system.
Regarding claim 12, Bik et al. discloses that the sensor (Fig.5; Fig. 11-12; and [0024-0039]) is connected to the reservoir.
Regarding claim 13, Bik et al. discloses that the sensor comprises a concentration sensor (Fig.5; Fig. 11-12; and [0024-0039]).
Regarding claim 14, Bik et al. discloses that the electronics control module incorporates a controller receiving input from the concentration sensor (Fig.5; Fig. 11-12; and [0024-0039]), and the controller is adapted to operate the one or more components of the antimicrobial treatment system for an operating period calculated to provide a desired concentration of the antimicrobial agent in the reservoir,
Regarding claim 15, Bik et al. discloses that the sensor comprises. a reservoir level sensor (Fig.5; Fig. 11-12; and [0024-0039]).
Regarding claim 16, Bik et al. discloses that the electronics control module incorporates a controller receiving input from the reservoir level sensor (Fig.5; Fig. 11-12; and [0024-0039]), and the controller is adapted to operate the one or more components of the antimicrobial treatment system for an operating period calculated to provide a desired amount of the antimicrobial agent in the reservoir,
Regarding claim 17, Bik et al. discloses that the sensor comprises a low-level sensor (Fig.5; Fig. 11-12; and [0024-0039]).
Regarding claim 18, Bik et al. discloses that the electronics control module incorporates a controller receiving input from the low-level sensor (Fig.5; Fig. 11-12; and [0024-0039]), and the controller is adapted to operate the one or more components of the antimicrobial treatment system for an operating period calculated to provide a desired amount of the antimicrobial agent in the reservoir.
Regarding claim 19, Bik et al. discloses that the sensor comprises a dose level sensor (Fig.5; Fig. 11-12; and [0024-0039]).
Regarding claim 20, Bik et al. discloses that the electronics control module incorporates a controller receiving input from the dose level sensor (Fig.5; Fig. 11-12; and [0024-0039]), and the controller is adapted to operate the one or more components of the antimicrobial treatment system for an operating period calculated to provide a desired dose of the antimicrobial agent in the reservoir.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,689,106. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 1-20 in this application and the scopes of claims 1-26 in the U.S. Patent No. 9,689,106 are the same, but written using different words.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,774,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 1-20 in this application and the scopes of claims 1-13 in the U.S. Patent No. 10,774,460 B2 are the same, but written using different words.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798